DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment filled 12/15/2020 has been entered. Claims 4-6, 8, 10 and 12 have been cancelled. Claims 1, 2, 7 and 11 have been amended. Therefore, claims 1-3, 7, 9 and 11 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 recites “a top step handrail assembly including a top step handrail extending from the top end of the vertical support which interacts with the top step”; it is not clear which element is being referred to by the limitation “which interacts”; is it the “top step handrail assembly”, the “top step handrail” or the “vertical support”.
Dependent claims are rejected since they depend from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sayles, US (2006/0225954) in view of Guerette, US (4044857) or in the alternative over Sayles, US (2006/0225954) in view of Hartman, US (92527).
In regards to claim 1 Sayles discloses:
A folding ladder (fig. 4) for use with a compact container comprising:
a stair section (18) comprising a plurality of steps (shown in fig. 4) connected between two parallel stringer sections (shown in fig. 4), the stair section having a front end (at top of 18) a back end and a top step (at bottom of 18); 

a vertical support (see annotated drawings) pivotably attached (where the vertical support is attached via conventional fasteners that at least when loosened allows the pivoting of the vertical support) to the top step at one end (at top connection point top of vertical 40) and which rests upon the base at an opposite end (bottom of vertical 40) during use securing the vertical support and the base; 
a first brace (see annotated drawings) pivotably attached (where the first brace is attached via conventional fasteners that at least when loosened allows the pivoting of the first brace) to the stair section at one end and detachably secured at the vertical support at an opposite end; and 
a second brace (see annotated drawings) pivotably attached (where the second brace is attached via conventional fasteners that at least when loosened allows the pivoting of the second brace) to the stair section at one end and detachably secured at the base at an opposite end,

    PNG
    media_image1.png
    844
    650
    media_image1.png
    Greyscale

In regards to claim 1 Sayles does not disclose the vertical support … rests upon the base … without the use of a fastener.
However, Guerette teaches a vertical support (16; equivalent to vertical support of Sayles) pivotably attached (at top hinge 40) to the top step at one end (top end as shown in fig. 2) and which rests upon the base (12 equivalent to base of Sayles) at an opposite end (bottom end of 16) during use without the use of a fastener (by utilizing U-

    PNG
    media_image2.png
    283
    730
    media_image2.png
    Greyscale

To clarify, while Guerette teaches the possibility of using locking nuts in the excerpt: “Suitable locking nuts can also be provided to lock the U-shaped brackets to the base frame member 12a” however, examiner clarifies that the U-shaped brackets are sufficient to secure the vertical support to the base and that only the U-shaped brackets are being taught from the Guerette reference; in other words utilizing only the U-shaped brackets of Guerette maintain operable the assembly of Sayles.
In addition, examiner provides that the connections of Sayles appears to be inherently pivoting, however, if it were not found to be inherent, examiner provides that Guerette teaches pivoting attachment between the vertical member, the base member and the stair section which are inherently pivoting as evidenced in the folded configuration shown in figure 3. It would have been obvious to a person of ordinary skill in the art to utilize the pivoting attachments of Guerette onto the attachments of the vertical member, base member, and braces of Sayles for their predictable function of 
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the U-shaped bracket taught by Guerette to link the vertical support and the base of Sayles for its predictable advantage of providing an easy and quick disassembling process to put the ladder in a folded configuration for transportation or moving it from one work site to another nearby. 

In the alternative, if it was found that fasteners are necessary for the operation of the Guerette reference, examiner provides the rejection of Sayles in view of Hartman as follows:
In regards to claim 1 Sayles does not disclose the vertical support … rests upon the base … without the use of a fastener.
However, Hartman teaches a vertical support (S; equivalent to vertical support of Sayles) pivotably attached (at top hinge 40) to the top step at one end (top end at least indirectly) and which rests upon the base (A; equivalent to base of Sayles) at an opposite end (bottom end of S) during use without the use of a fastener (where S rests on A as shown in fig. 1) securing the vertical support and the base (see excerpt of Col 2 below).

    PNG
    media_image3.png
    118
    545
    media_image3.png
    Greyscale


Once again, examiner provides that the connections of Sayles appears to be inherently pivoting, however, if it were not found to be inherent, examiner provides that Hartman teaches pivoting attachments. It would have been obvious to a person of ordinary skill in the art to utilize the pivoting attachments of Hartman onto the attachments of the vertical member, base member, and braces of Sayles for their predictable function of making it easy to place the apparatus in the folded position for ease of storage and transportation. 


	In regards to claim 2 Sayles discloses a top step handrail assembly (see annotated drawings) including a top step handrail (see annotated drawings) extending from the top end of the vertical support which interacts with the top step.
	
    PNG
    media_image4.png
    454
    485
    media_image4.png
    Greyscale


In regards to claim 3 Guerette teaches the stair section further comprises a foldable second handrail (18) which attaches to the top step handrail (30). It would have 
In regards to claim 7 Sayles as modified by Guerette above teaches the base and vertical support nest together and stay in place (Sayles base and vertical support) when the foldable second handrail (foldable secondhand rail of Guerette taught onto the ladder assembly of Sayles) is attached to the top step handrail once the first and second braces (of Sayles) are fixedly connected.
In regards to claim 9 Guerette teaches the second handrail rotates (18) into place and connects to the top step handrail (at least indirectly via brace 30).
In regards to claim 11 Sayles discloses the stair section (18) further comprises a locking bottom step (locking via pedal 3) and the plurality of steps include remaining steps (rest of step on 18) and wherein the top step has a wider depth relative to the remaining steps (as shown in fig. 4).
 
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered:
Applicant’s amendment/argument along with the newly submitted drawings that highlights the operation of the ladder assembly (where bracket 77 makes it possible to have the vertical support to rest upon the base without the use of a fastener); has overcome the indefiniteness issues detailed in the office action of 05/15/2020. However, as examiner has mentioned in said office action: “Note that removal of the new matter and indefinite language from the claims may result in prior art references being applicable”; which appears to be the case; where further search and consideration (in light of the now clarified limitations) has revealed references Guerette, US (4044857) and Hartman, US (92527) both of which teaches the limitation “the vertical support … rests upon the base … without the use of a fastener”. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANIEL P CAHN/Primary Examiner, Art Unit 3634